Citation Nr: 0912048	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-36 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel




INTRODUCTION

The Veteran served on active duty from August 1942 to 
November 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision rendered by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for a 
hearing loss disability and service connection for tinnitus.  
With respect to his hearing loss claim, service connection 
was subsequently granted in an October 2007 rating decision.  
This constitutes a full grant of benefits sought on appeal 
with respect to that issue.  However, his appeal of the 
denial of service connection for tinnitus remains open.  
 
The Board observes that the Veteran requested a hearing 
before the Board on his November 2006 substantive appeal.  
Additionally, a January 2007 report of contact indicates that 
he desired a hearing before a RO Decision Review Officer 
(DRO).  He later submitted a statement in June 2007 
withdrawing both his Board and RO hearing requests.  
Accordingly, the case is ready for Board consideration. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's tinnitus is causally or etiologically related 
to his naval service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.310(a) (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.  In 
this case, the record reflects that the Veteran served as a 
pilot earning the Distinguished Flying Cross and the Air 
Medal with 4 Stars.  He has asserted that his hearing loss 
disability and tinnitus share a common etiology 
(specifically, in-service acoustic trauma in the form of 
aircraft engine noise).  

In an December 2005 rating decision the RO denied service 
connection for a hearing loss disability and tinnitus citing 
a negative opinion in October 2005 VA examination report.  
Specifically, the examining audiologist opined that "[i]t is 
less likely as not that hearing loss or tinnitus is a 
consequence of acoustic trauma experienced between 1942 and 
1946."  This conclusion appears to have been based on the 
Veteran's report that he had not discerned problems with 
hearing loss and/or tinnitus until four years post-service.

The Veteran later submitted a contrary private opinion dated 
in September 2007.  In that opinion, Dr. A.L. Allphin, a 
private Ear, Nose, and Throat specialist, opined that the 
Veteran "served for many years in the Navy as a pilot and 
most surely has most of his hearing loss due to noise 
exposure from his service in the military."  Based on this 
opinion, the RO awarded service connection for a hearing loss 
disability.  However, service connection for tinnitus 
remained denied.

While Dr. Allphin does not provide an opinion linking 
tinnitus to military service or the Veteran's now service-
connected hearing loss disorder, the Board observes that the 
October 2005 VA audiological examination report notes that 
the "onset of hearing loss and tinnitus are associated and 
[may] share common etiological factors."  

The fact that the Veteran has been diagnosed as having 
bilateral hearing loss and granted compensation for a 
service-related hearing loss adds to the credibility of his 
contention that his tinnitus is related to service because 
"an associated hearing loss is usually present" with 
tinnitus.  The MERCK Manual, Sec. 7, Ch. 82, Approach to the 
Patient with Ear Problems.  Concerning this, the Board notes 
that tinnitus may occur as a symptom of nearly all ear 
disorders including sensorineural or noise- induced hearing 
loss.  Id.  With regard to the latter, the evidence of record 
reflects that the Veteran's hearing loss is noise-induced, 
i.e., a result of his exposure to acoustic trauma during 
service.  In this regard, the Board notes that "high 
frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner 
Ear.  The cited provisions of the MERCK Manual are consistent 
with the October 2005 audiological examination which links 
hearing loss to tinnitus.  

The positive evidence of record consists of the above-noted 
provisions from The MERCK Manual and a VA opinion linking 
hearing loss and tinnitus to common etiological factors.  The 
September 2007 VA examination established that the Veteran's 
bilateral hearing loss is etiologically linked to his active 
service.  The cited provisions from The MERCK Manual confirm 
that tinnitus usually accompanies noise-induced hearing loss, 
which the Veteran in this case has been diagnosed with.  

Based on the foregoing, the Board concludes that evidence for 
and against the claim for service connection for tinnitus is 
at least in approximate balance.  In other words, the Board 
finds, based on this record that the Veteran's tinnitus is as 
likely the result of his noise exposure in service or 
associated with his service-connected noise-induced bilateral 
hearing loss.  The fact that the tinnitus may have had its 
onset four years post-service is not particularly relevant.  
The focus here is the secondary relationship between the 
hearing loss and tinnitus.  Moreover, the gap between service 
and initial onset was not deemed a bar for granting service 
connection for hearing loss.   Accordingly, the Board will 
resolve the benefit of the doubt in favor of the Veteran in 
this case as the law requires and grant service connection 
for tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


ORDER

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


